Citation Nr: 0711371	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-28 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of non-
Hodgkin's lymphoma, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1972.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Nashville, Tennessee, that denied the benefit 
sought on appeal.  

In August 2006 the Board remanded the matter for a VA 
examination.  That action having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition

The Board notes that in several letters from the veteran, he 
seeks an earlier effective date for residuals of his non-
Hodgkin's lymphoma.  This issue has not been developed by the 
RO and is referred for appropriate action.

Additionally, the veteran has been granted entitlement to 
individual employability with an effective date of December 
9, 2003.  In August 2004 the veteran filed a document which 
was construed by the RO as a timely notice of disagreement 
with the effective date.  That same month the RO sent a 
letter to the veteran acknowledging the notice of 
disagreement and outlining the process of the appeal.  
Subsequently, in a September 2004 Report of Contact the RO 
described the pending appeal on the veteran's claim for an 
earlier effective date for individual unemployability.  
Despite this, the RO never issued a statement of the case on 
the issue.  The matter was neither resolved nor withdrawn by 
the veteran or his representative.  The veteran has contended 
that he has been unemployable since 1986, in letters from 
March and April 2003.  On first glance it appears a statement 
of the case is required on this issue, see Manlicon v. West, 
12 Vet. App. 238 (1999), however, in May 2005 the RO wrote to 
the veteran to inform him that his August 2004 letter would 
no longer be construed as a notice of disagreement.  It does 
not appear this action was the result of any input from the 
veteran.  Accordingly, this issue is referred to the RO for 
clarification with the veteran as to whether he wishes to 
pursue this appeal and for any for appropriate action.


FINDING OF FACT

The veteran's non-Hodgkin's lymphoma is not manifested by 
widespread musculoskeletal pain and tender points, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that are constant, or nearly so, and refractory to 
therapy.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of the veteran's non-Hodgkin's lymphoma are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.71a, 4.88b Diagnostic Codes 5099-5025, 6354, 7715 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes (DCs) identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The veteran essentially contends he is entitled to an 
increased rating for residuals of his non-Hodgkin's lymphoma 
because the current rating assigned does not accurately 
reflect the severity of his disability.  The veteran's non-
Hodgkin's lymphoma was diagnosed and treated with aggressive 
chemotherapy in 1987.  Medical evidence of record during the 
applicable time period of this claim doe not show that the 
non-Hodgkin's lymphoma is active or that he is in the 
treatment phase of the disease as would warrant a 100 percent 
disability evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7715.  The evidence of record consistently shows that 
the disease has been in remission.  As no local recurrence or 
metastasis has been shown, the rating is based on residuals. 

Upon VA examination in July 1992, the veteran complained of 
fatigue.  In 1993 the Social Security Administration (SSA) 
determined that the veteran had impairments of non-Hodgkin's 
lymphoma and carcinoma of the left kidney with residual 
effects of chemotherapy causing weakness and fatigue.  Upon 
VA examination in August 1998 the veteran complained of 
weakness.  At a VA examination in January 2003 the veteran 
reported that since his chemotherapy regimens that he had had 
progressive fatigue, joint complaints, diminished functional 
activity and an impaired memory and thinking. The examiner 
believed that the veteran had some chronic difficulties with 
diffuse joint complaints and some fatigue, "which may be 
related to his prior chemotherapeutic regimens."  The 
examiner found that the veteran had no other end-organ 
sequelae in regards to his non-Hodgkin's lymphoma.

The claim was remanded by the Board in August 2006 for a VA 
examination to ascertain the nature and extent of residuals 
of his non-Hodgkin's lymphoma.  A examination was performed 
in September 2006 and in October 2006 the RO increased the 
veteran's rating from noncompensable to 20 percent effective 
May 31, 2002, the date of receipt of the veteran's claim.  
Because no diagnostic code specifically relates to the 
veteran's residual effects of the non-Hodgkin's lymphoma, the 
veteran was rated by analogy under the code for fibromyalgia 
since the symptoms are similar.  See 38 C.F.R. § 4.20 (2006). 

In order to establish a rating in excess of 20 percent under 
the diagnostic code for fibromyalgia, the following must be 
shown:

Fibromyalgia (fibrositis, primary 
fibromyalgia syndrome) with widespread 
musculoskeletal pain and tender points, 
with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like 
symptoms:

That are constant, or nearly so, and 
refractory to therapy. [40 percent].

The medical evidence does not support an award of 40 percent 
under this code.  The September 2006 examination found the 
veteran's pain is in his lower extremities bilaterally, as 
opposed to widespread musculoskeletal pain.  While the 
veteran has fatigue and weakness, sleep disturbance, 
stiffness, paresthesias, headache, irritable bowel symptoms, 
depression, anxiety, and Raynaud's-like symptoms were not 
noted in the examination.  There is no documentation in the 
file, including in letters from the veteran and his wife, 
that he has symptoms such as these constantly or nearly so.  
There is no documentation in the file that therapy has been 
attempted or of its affect on the veteran's symptoms.

The Board has additionally considered the criteria for an 
increased rating by way of the diagnostic code for chronic 
fatigue syndrome, since fatigue and cognitive impairments are 
characteristic of the veteran's complaints.  In order to 
establish a rating in excess of 20 percent under this code, 
the following must be shown:

Debilitating fatigue, cognitive 
impairments (such as inability to 
concentrate, forgetfulness, confusion), 
or a combination of other signs and 
symptoms:
Which are nearly constant and restrict 
routine daily activities to 50 to 75 
percent of the pre-illness level, or; 
which wax and wane, resulting in periods 
of incapacitation of at least four but 
less than six weeks total duration per 
year. [40 percent].

Again, however, the medical evidence does not support a 
rating of 40 percent under these criteria.  While the veteran 
complained in January 2003 of fatigue and impaired memory and 
thinking, it does not appear these symptoms restrict the 
veteran's activities of daily living to 50 to 75 percent of 
his pre-illness level.  In the September 2006 VA examination 
the examiner found residuals of the disease have  no effect 
on traveling, feeding, bathing, dressing, toileting, or 
grooming, a mild effect on shopping, and a moderate effect on 
chores, exercise, sports, and recreation.  This does not 
suggest the veteran is limited to the severity contemplated 
by a 40 percent evaluation under this diagnostic code.  There 
is no documentation of incapacitating episodes lasting four 
to six weeks per year.

In addition, on review of the veteran's contentions, the 
Board finds that there is insufficient evidence of unusual or 
exceptional circumstances, such as frequent periods of 
hospitalization, related to residuals of his non-Hodgkin's 
lymphoma that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  38 C.F.R. § 
3.321(b)(1) (2006).  Ordinarily, the VA Schedule for Rating 
Disabilities will apply unless there are exceptional or 
unusual factors that would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  For all of these reasons, the veteran's claim for an 
increased rating must be denied.

In reaching these conclusions, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is manifested 
by pain.  Despite this contention, there is no objective 
evidence warranting a 40 percent rating under the diagnostic 
codes for fibromyalgia or chronic fatigue syndrome on recent 
examination.  While the veteran's entire 


history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board finds that a 20 percent disability rating under DC 
5099-5025 adequately compensates the appellant's pain, 
functional loss, and weakness resulting from his disability.  
Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in March and August 2006.  The aforementioned 
letters satisfied VA's duty to notify.  Any defect with 
respect to the timing of the notice requirement was harmless 
error.  The veteran was furnished content-complying notice 
and proper subsequent VA process, thus curing any error in 
the timing.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statements of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decisions  reached 
in denying the claim.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  


	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 20 percent for residuals of the 
veteran's non-Hodgkin's lymphoma is denied.



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


